[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Irvin, Slip Opinion No. 2022-Ohio-3587.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-3587
               THE STATE OF OHIO, APPELLEE, v. IRVIN, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Irvin, Slip Opinion No. 2022-Ohio-3587.]
Court of appeals’ judgment vacated on the authority of State v. Brooks and cause
        remanded.
(Nos. 2020-1294 and 2020-1420―Submitted October 4, 2022―Decided October
                                          12, 2022.)
 APPEAL from and CERTIFIED by the Court of Appeals for Montgomery County,
                               No. 28495, 2020-Ohio-4847.
                                    _________________
        {¶ 1} The judgment of the court of appeals is vacated on the authority of
State v. Brooks, __ Ohio St.3d __, 2022-Ohio-2478, __ N.E.3d __, and the cause is
remanded to that court for it to conduct a harmless-error analysis.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                    _________________
                            SUPREME COURT OF OHIO




       Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and
Heather N. Ketter, Assistant Prosecuting Attorney, for appellee.
       Timothy Young, Ohio Public Defender, and Stephen P. Hardwick, Assistant
Public Defender, for appellant, Lance Irvin.
                              _________________




                                        2